DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pendingClaims 1-9 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 44-45 states “the first rotating shaft 473…the transmission gears 49…”  The limitation should instead recite “the first rotating shaft 49…the transmission gears 473…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9
Claim 1 recites the limitation "the inner cavity” on line 7, “the inner cavity” on line 8, “the port” on line 9, “the inner cavity” on line 13, “the inner cavity” on line 18, “the outer wall” on line 19, “the inner wall” on line 23, “the inner cavity” on line 30, “the second rotating shaft…the inner cavity” on lines 39-40, “the third rotating shaft” on line 43, and “the fourth rotating shaft” on line 45.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-9 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "the outer surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer wall” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the middle portion” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inner wall” on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Shaohua et al. (CN 108130935 A) (hereinafter “Lin”) (see attached English description).

Regarding Claim 1:
Lin teaches a wind-driven air-compressed energy-saving collecting and filtering device for field fresh water (see FIG. 1) (see paragraphs 3 and 9-10), comprising:
a water collecting tank, a cooling pipe, a compression pipe and a wind wheel, wherein the water collecting tank and the cooling pipe are arranged under the ground surface, and the compression pipe and the wind wheel are arranged on the ground surface (see FIG. 1, wind wheel 1, a water collection tank 16, a water suction pipe 17) (see paragraphs 31 and 35-36);
the water collecting tank is provided with a pressure relief pipe communicated with the ground surface and the inner cavity of the water collecting tank (see FIG. 1, a water collection tank 16 and a water suction pipe 17) (see paragraphs 31 and 35-36);

the lower end of the cooling pipe and the water collecting tank are fixed to each other, and the inner cavity of the cooling pipe communicates with the inner cavity of the water collecting tank (see FIG. 1, wind wheel 1, a water collection tank 16, a water suction pipe 17) (see paragraphs 10, 13, 31 and 35-36);
the inner cavity of the cooling pipe is provided with a fin condenser (‘water vapor condensation assembly’) (see paragraph 13), and a first annular housing (see FIG. 1) (see paragraphs 12-14, 31, and 34-36);
wherein the fin condenser includes a vertically disposed support shaft and fins radially fixedly disposed on the support shaft (see FIG. 1, wind wheel shaft 2, and impeller shaft 8) (see paragraphs 12-14, 31, and 34-36);
the support shaft is fixedly connected to the inner wall of the cooling pipe (see FIG. 1, wind wheel shaft 2, and impeller shaft 8) (see paragraphs 12-14, 31, and 34-36);
the fins abuts against the inner wall of the cooling pipe, wherein the compression pipe is disposed above the cooling pipe, and the lower end of the compression pipe is sleeved and fixedly connected to the upper end of the cooling pipe (see FIG. 1) (see paragraphs 12-14, 31, and 34-36);
the compression pipe has a tapered inner cavity, and the upper end of the compression pipe is threadedly connected to an end cover made of a mesh plate, a 
the inner cavity of the compression pipe is provided with a first rotating shaft, magnetic compression blades fixedly connected to the first rotating shaft, and a limiting mesh plate (see FIG. 1, wind wheel shaft 2, and impeller shaft 8) (see paragraphs 12-14, 31, and 34-36);
two ends of the first rotating shaft are respectively connected to the commutator and the limiting mesh plate, wherein the commutator includes a housing, a first ratchet, a plurality of transmission gears, and a second ratchet (see FIG. 1, wind wheel shaft 2, impeller shaft 8, bevel gear transmission 6) (see paragraphs 12-14, 31, and 34-36);
the first rotating shaft and the second rotating shaft protrude symmetrically into the inner cavity of the housing (see FIG. 1, wind wheel shaft 2, impeller shaft 8, bevel gear transmission 6) (see paragraphs 12-14, 31, and 34-36);
the first ratchet and the second ratchet are drivingly connected to the second rotating shaft by the transmission gears (see FIG. 1, wind wheel shaft 2, impeller shaft 8, bevel gear transmission 6) (see paragraphs 12-14, 31, and 34-36);
the first ratchet is drivingly connected to the first rotating shaft by the third rotating shaft and the transmission gears (see FIG. 1, wind wheel shaft 2, impeller shaft 8, bevel gear transmission 6) (see paragraphs 12-14, 31, and 34-36);
the second ratchet is connected to the first rotating shaft sequentially through the transmission gears and the fourth rotating shaft, wherein the first ratchet and the 
Lin does not specifically teach an ultraviolet sterilizer, a battery, and an ultraviolet disinfecting lamp.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a water treatment/disinfection device such as an ultraviolet sterilizer further including an ultraviolet disinfecting lamp along with a battery to power the water treatment device to efficiently and effectively remove all contaminated particles from the untreated water vapor source to produce clean and safe drinking water (see FIG. 1) (see paragraphs 3 and 9-10).

Regarding Claim 2:
Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the outer surface of the water collecting tank is provided with a plurality of heat conducting plates, and the heat conducting plates are provided with a plurality of heat conducting rods (see FIG. 1, wind wheel 1, a water collection tank 16, a water suction pipe 17) (see paragraphs 10, 13, 31 and 35-36).



Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the fin in a spiral shape is fixedly connected to the support shaft, and a plurality of through holes are arranged on the fin (see FIG. 1, wind wheel shaft 2, impeller shaft 8, and protection net 13 and/or condensation net 15 with numerous holes) (see paragraphs 12-14, 31, and 34-36).

Regarding Claim 4:
Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the outer surface of the end cover is provided with a filter net (see FIG. 1, wind wheel shaft 2, impeller shaft 8, and protection net 13 along with condensation net 15 with numerous holes) (see paragraphs 12-14, 31, and 34-36).

Regarding Claim 5:
Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the upper end of the compression pipe is provided with a sunshade mechanism, and the sunshade mechanism includes a support rod connected to the outer wall of the compression pipe by a magnetic ball joint (see FIG. 1) (see paragraphs 12-14, 31, and 34-36);
the support rod is provided with an elastic shade cloth (see FIG. 1) (see paragraphs 12-14, 31, and 34-36).


Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the lower end of the compression pipe is provided with a stabilizing plate for preventing the compression pipe and the wind wheel from tipping over (see FIG. 1, wind wheel 1, a water collection tank 16, a water suction pipe 17) (see paragraphs 10, 13, 31 and 35-36);
the middle portion of the stabilizing plate is sleeved and fixed with the compression pipe (see FIG. 1, wind wheel 1, a water collection tank 16, a water suction pipe 17) (see paragraphs 10, 13, 31 and 35-36).

Regarding Claim 7:
Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, the disc is made of a non-magnetizable material (see paragraphs 18 and 20 regarding types of material);
the magnetic ratchet abuts against the inner wall of the receiving groove when the magnetic ratchet is deployed (see FIG. 1) (see paragraphs 12-14, 31, and 34-36);
when the magnetic ratchet needs to be taken away, it contracts and is accommodated into the receiving groove (see FIG. 1) (see paragraphs 12-14, 31, and 34-36).





Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the power generating coil is electrically connected to the battery (see FIG. 1) (see paragraphs 12-14, 31, and 34-36).

Regarding Claim 9:
Lin teaches the wind-driven air-compressed energy-saving collecting and filtering device for field fresh water of claim 1, wherein the bracket includes two support plates and a connecting shaft for connecting the two support plates (see FIG. 1, wind wheel 1, wind wheel shaft 2, and impeller shaft 8) (see paragraphs 12-14, 31, and 34-36);
the Y-shaped blades are radially fixed on the connecting shaft (see FIG. 1, wind wheel 1, wind wheel shaft 2, and impeller shaft 8) (see paragraphs 12-14, 31, and 34-36).










Other References Considered
Enis et al. (US 2018/0320679 A1) teaches a community where air is compressed to further generate energy.

Elfstrom (US 2013/0098816 A1) teaches a mobile water purification station including a wind wheel.

Niederer (US 2006/0260672 A1) teaches a supply unit for power and water based on renewable energy.

Parent (US 2008/0289352 A1) teaches a machine for producing water form wind energy.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773